Citation Nr: 1130061	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-00 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for residuals of head injury has been received.

2.  Entitlement to a disability rating in excess of 20 percent for Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957, July 1960 to June 1963, and from October 1963 to January 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) denied the petition to reopen a claim for service connection for residuals of head injury and denied a rating in excess of 20 percent for Raynaud's syndrome.

In July 2010, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

The Board notes that VA outpatient treatment records through September 2009, have been associated with the claims file since the April 2009 Supplemental Statement of the Case, without a waiver of initial RO consideration of the evidence. However, the evidence consists of treatment records, which are essentially duplicate of evidence previously submitted by the Veteran and considered by the RO, or pertains to treatment for disabilities not currently only appeal.  Under these circumstances, the evidence is not considered pertinent additional evidence warranting a remand pursuant to 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  In July 2000, the RO denied the Veteran's claim for service connection for head injury; although notified in a July 2000 letter, the Veteran did not initiate an appeal.

2.  No new evidence associated with the claims file since the July 2000 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of head injury or raises a reasonable possibility of substantiating that claim.

3.  Pertinent to the May 2005 claim for increase, the Veteran's Raynaud's syndrome has been manifested by daily characteristic attacks consisting of color changes to the digits of the extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold.


CONCLUSIONS OF LAW

1. The July 2000 rating decision in which the RO denied service connection for head injury is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for residuals of head injury are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for assignment of a 40 percent rating for Raynaud's syndrome, from May 31, 2005, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, .31, 4.104, Diagnostic Code 7117 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) and that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With respect to the Veteran's application to reopen the claim for service connection for residuals of head injury, an August 2005 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the petition to reopen his claim for service connection for residuals of a head injury, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the need for the Veteran to advise VA of and to submit any further evidence that is relevant to the claim. Consistent with Kent, this letter also explained what constituted new and material evidence to reopen the claim for service connection for residuals of a head injury.  The November 2005 RO rating decision reflects the RO's initial adjudication of the claim after issuance of the August 2005 letter.  

The Board notes that the Veteran was not provided with notice of the specific, underlying reason for the prior denial of the claim for residuals of a head injury in the August 2005 letter.   However, in various statement and during the Veteran's July 2010 Board hearing, the Veteran specifically argued that he experienced current residuals that he believes are related to the in-service head injury (thus evidencing an awareness that the claim had been previously denied based on lack of evidence of permanent residual or chronic disability related to in-service injury). Consequently, as the Veteran has been shown to have actual knowledge of the reason for the prior denial, the Board finds that any error in notice regarding substantiating the claim to reopen is harmless.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (an error in the content of VCAA notice may be cured by actual knowledge on the part of the claimant).

The Board notes that the Veteran was not provided notice with respect to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  However, the Board notes that the lack of such notice is not shown to prejudice the Veteran.  Because the Board herein denies the Veteran's petition to reopen the claim for service connection for residuals of a head injury, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.

As regards the Veteran's claim for higher rating for Raynaud's syndrome, the August 2005 pre-rating letter and March 2009 post-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a higher rating, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The March 2009 letter also set forth applicable criteria for Raynaud's syndrome and notice with respect to VA's assignment of disability ratings.

After issuance of the post-rating letter, and opportunity for the Veteran to respond, the April 2009 Supplemental Statement of the Case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the post- rating notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, and the report of an August 2005 VA examination. Also of record and considered in connection with the appeal is the transcript of the Veteran's July 2010 Board hearing, as well as various written statements provided by the Veteran and by his representative, on his behalf. The Board also finds that no further RO action on these matters, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Request to Reopen

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A.    §§  1110; 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

The RO originally denied the Veteran's claim for service connection for head injury in a July 2000 rating decision.  The pertinent evidence then of record consisted of the Veteran's service treatment records, which reflect that the Veteran was involved in physical altercations on two occasions.  First, in November 1962, the Veteran reported that he was beaten up, but not knocked unconscious.  An impression of multiple contusions around the eye was noted.  Later in November 1962, the Veteran reported that he felt dizzy, but treating personnel found no cause of the dizzy spells.  In August 1965, it was noted that the Veteran was hospitalized after another altercation.  It was indicated that the Veteran suffered from a mild concussion with no artery or nerve involvement.  However, there were no abnormalities with respect to the head listed on the Veteran's October 1965 discharge examination.

Other pertinent evidence then of record consisted of post-service VA outpatient treatment records and the reports of multiple VA examinations.  A July 1990 VA examination documents the Veteran complaints of headaches which he alleged at that time began in 1960, prior to his documented concussion.  He did not discuss the concussion on examination.  A May 1993 hospitalization discharge report noted a medical history of traumatic loss of consciousness with no sequelae.  There was no indication of treatment for any residuals of the in-service head injury.

In the July 2000 rating decision, the RO found that while the Veteran clearly suffered from head trauma and lost of consciousness during service, there was no evidence of current, permanent residual or chronic disability related to this initial injury.  Although notified of the denial in a letter that same month, the Veteran did not initiate an appeal of the July 2000 RO decision.  See 38 C.F.R. § 20.200.  The RO's July 2000 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in May 2005.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the February 1999 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the July 2000 rating decision includes additional VA outpatient treatment records through 2009, the Veteran's July 2010 Board hearing testimony, and additional lay statements.

VA outpatient treatment records document the Veteran's various complaints and treatment for disabilities.  A September 2000 entry notes complaints of dizziness, headaches, and tunnel vision.  The Veteran was referred for a neuropsychological evaluation.  A history of poorly controlled hypertension, high cholesterol, possible coronary artery disease or murmur, and head trauma sustained in an assault with altered consciousness was noted.  After a number of tests, the examiner determined that the Veteran's pattern of functioning suggested presence of right hemisphere dysfunction.  He determined that, based on the Veteran's risk factors of hypertension and high cholesterol, as well as his reported symptoms, a vascular etiology was strongly suspected.  

Blurred vision was reported in July 2002.  In June 2005, an unsteady gait and visual field defect was reported.  However, these records do not discuss these complaints in relation to the in-service concussion or even mention a prior head injury.

As reflected in various statements by the Veteran and his representative, and in his July 2010 Board hearing testimony, the Veteran has continued to allege that he experiences symptoms that he believes are related to his initial concussion sustained during service in 1965.  He reported such symptoms as headaches and blurred vision.  

As the above-described medical evidence had not previously been considered by agency adjudicators, and is not cumulative or redundant of evidence previously of record, it is "new."  However, this evidence is not "material" for purposes of reopening the claim for service connection for residuals of head injury.   While the VA treatment records document the Veteran's various complaints and disabilities, there is no indication of any treatment or diagnosis of residuals related to the in-service head injury.  While the September 2000 report notes a history of head trauma, the examiner determined that the Veteran's complaints of tunnel vision and headaches were most likely of vascular etiology.  As such, the newly-received medical evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for residuals of head injury-here, evidence of chronic residual disability related to the in-service head injury-or raise a reasonable possibility of substantiating the claim.

As for the lay statements provided by the Veteran and by his representative, on his behalf, the Board notes that the assertions reflected therein appear to reiterate assertions previously made in connection with the Veteran's previous claim for service connection.  Even if new, however, the Board points out that, as laypersons without the appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on a matter outside the purview of a layperson, such as whether the Veteran currently suffers from residuals of head trauma.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for residuals of head injury are not met, and that the RO's July 2000 denial of the claim for service connection for head injury remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Higher Rating for Reynaud's Syndrome

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's Raynaud's syndrome is evaluated under Diagnostic Code 7117.  See 38 C.F.R. § 4.104.  Under DC 7117, a 10 percent rating is assigned for Raynaud's syndrome with characteristic attacks occurring 1 to 3 times per week.  A 20 percent rating is assigned for Raynaud's syndrome with characteristic attacks occurring 4 to 6 times a week.  A 40 percent rating is assigned for Raynaud's syndrome with characteristic attacks occurring at least daily.  A 60 percent rating is assigned for Raynaud's syndrome with 2 or more digital ulcers and a history of characteristic attacks.  A maximum 100 percent rating is assigned for Raynaud's syndrome with 2 or more digital ulcers plus autoamputation of 1 or more digits and a history of characteristic attacks.  A Note to DC 7117 defines a characteristic attack as consisting of sequential color changes of the digits of 1 or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upset.  See 38 C.F.R. § 4.104, DC 7117.

Considering this evidence in light of the above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that a 40 percent, but no higher, rating for Raynaud's syndrome is warranted from the date of the May 2005 claim for increase.

The pertinent evidence of record consists of an August 2005 VA QTC examination.  During the examination, the Veteran reported that if he experienced change due to cold weather, his hands and feet would swell and become painful with ambulation as well as at rest.  He indicated that when he put his hand in an icebox, his hand also became swollen and painful.  He further indicated that he was unable to do any fine motor function due to swelling and pain that he experienced when a Raynaud's phenomenon occurred.   On physical examination, the examiner found evidence of persistent coldness to the hand and feet, but no evidence of ischemic limb, pain at rest, gangrene, deep ischemic ulcers, or atrophic changes.  In addition, he found no evidence of current Raynaud's phenomenon at the time of examination, but this was expected as the Veteran was not exposed to cold temperature during examination.  Range of motion testing of the left and right ankle was within normal limits.  With respect to the Veteran's hands and fingers, it was noted that the Veteran did not use ties or buttons due to his difficulty with utilizing a shoestring or buttons for shirts and tying shoelaces.  On examination, the Veteran could approximate the tips of all fingers to the proximal transverse crease of his palm without difficulty on both hands.  Hand strength in both the right and left were normal.  

An inspection of both hands and feet revealed no edema and normal texture of the skin.  There was no evidence of fungus, ulcerations, deformity, atrophy, tissue loss, or missing nails.  Temperature of both the hands and feet was normal.  A diagnosis of Raynaud's syndrome, secondary to residual frostbite of the hands and feet, was assigned.  

During the Veteran's July 2010 Board hearing, he testified that he experienced constant symptoms of burning, swelling, and tingling in his hands and feet.  He indicated that he experienced this phenomenon whenever it was cold, or when he touched something that was cold.  He described blood loss from the hands during these instances.  He further noted that these symptoms could be exacerbated if he used additional pressure, such as using a knife.  The Veteran also described instances when his feet were swollen and painful, and he had to take off his shoes.  According to the Veteran, these symptoms occurred daily, not only in the winter, but also in the summer because of his frequent contact with cold objects or air conditioning.  The Veteran also reported that he got a lot of calluses on his fingernails and feet, and that his skin came off frequently.  He indicated that treating physicians have given him medication but cannot do much else for this problem.

The above-described evidence reflects that the Veteran has had complaints of daily Raynaud's symptoms.  It is unclear, however, how often the Raynaud's flare-ups or attacks have occurred.  The Board points out that although there have been no documented flare-ups or attacks documented in the Veteran's VA outpatient treatment records or on examination, a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to testify about observable symptoms or injury residuals, such as cold, numbness, pain, and color changes in his extremities (i.e., Raynaud's symptoms).  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

During the Veteran's Board hearing, he stated that his Raynaud's symptoms, including blood loss in the extremities with pain and numbness, occur whenever he is exposed to cold weather or the cold in general, which is a daily occurrence.  The August 2005 VA examiner also confirmed that the Veteran was likely to experience Raynaud's symptoms whenever he was exposed to cold.  Therefore, resolving all reasonable doubt in his favor, the Board finds a higher, 40 percent rating is warranted from the May 2005 date of claim for increase, based on daily characteristic attacks.  

However, the Board finds that a rating in excess of 40 percent for the Veteran's Raynaud's syndrome is not warranted.  As indicated above, a higher, 60 percent rating is warranted with two or more digital ulcers and a history of characteristic attacks.  However, while the Veteran complained of occasional calluses, there is no indication in the record that he has experienced ulcers.  In addition, the August 2005 VA examiner specifically found no evidence of ulceration.

The Board has also considered whether there are any other potentially applicable diagnostic codes pursuant to which any higher rating for the Veteran's service-connected Raynaud's syndrome could be assigned, but has found none.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1) (2009); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In adjudicating the claim for a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  While the Board has resolved all reasonable doubt in the Veteran's favor in granting a 40 percent rating for Raynaud's syndrome the preponderance of the evidence is against assignment of any higher rating for the disability (to include pursuant to Hart, cited above).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence to reopen the claim for service connection for has not been received, the appeal is denied.

A 40 percent rating for Raynaud's syndrome, from May 31, 2005, is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


